DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement

No IDSs have been received by the Office.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,238,136. Although the claims at issue are not identical, they are not patentably distinct from each other because the .



Instant Application
16/856027
Patented Application
11,238,136
Commentary
1. An electronic device, comprising: a network node; and an interface circuit, coupled to the network node, configured to communicate with a second electronic device; memory configured to store program instructions and secure data; a processor, coupled to the memory, configured to execute the program instructions, wherein, when executed by the processor, the program instructions cause the electronic device to perform operations comprising: creating a current unique identifier associated with the electronic device whenever a condition occurs, wherein the condition comprises one of: generating a temporally sequential set of responses and associated computation times based at least in part on the unique identifier and a challenge, wherein a first response in the set of responses is generated using a secure computation with the challenge as an input, and wherein a given subsequent response in the set of responses is generated using a given secure computation with a previous response in the set of responses as an input, and wherein a time needed to generate the set of responses and the associated computation times exceeds a predefined value; receiving a request for the backdoor 
creating a current unique identifier associated with the electronic device whenever a condition occurs, wherein the condition comprises one of: wherein the fingerprint comprises a secure combination of the current unique identifier associated with the electronic device and additional information; providing, from the network node, one or more packets or frames intended for the second electronic device, wherein the one or more packets or frames convey the fingerprint; receiving a security request or determining a predefined time interval has elapsed; providing, from the network node, a request for the fingerprint intended for the second electronic device in response to the security request or the determination; receiving, at the network node, one or more second packets or frames associated with the second electronic device, 























Both applications create unique identifiers














The instant application requires the unique identifier and a series of challenges/responses in order to activate the hardware backdoor. The patented claims require the unique identifier and a fingerprint. The specification of US Patent No. 11,238,136 at [0061] defines the fingerprint as presenting challenges.



Allowable Subject Matter

Claims 1-20 will be allowed once an approved terminal disclaimer is filed. The Examiner could find no prior art, either alone or in combination, that teaches the limitations of the instant claims. More specifically, the prior art is silent to the creation of a lawful hardware backdoor that is activated by the combination of a unique device identifier and a series of time bounded challenge/response algorithm.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419